ORDER
PER CURIAM:
The Department of Revenue suspended Anthony Hatfield’s driving privileges under § 302.505, RSMo, in June 2013, based on Hatfield’s arrest and subsequent chemical ■ test indicating that he had driven a motor vehicle with a blood alcohol concentration in excess of .08 percent. Hatfield filed a petition for trial de novo in the Circuit Court of Putnam County. The circuit court upheld the suspension of Hatfield’s driving privileges. Hatfield appeals, arguing that his breath analysis test results should not have been admitted into evidence, and that probable cause did not exist to arrest him. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).